DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:  line 2 should be amended to –wherein in the DCCO mode, exhaust actuators of the multiple actuators-.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 4 should be amended to –pressure at an end of the DCCO mode a throttle is closed-.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
line 5 should be amended to –the camshaft barrels proximate to the zero-lift lobe-.
line 7 should be amended to –the camshaft barrels proximate to the low-lift lobe-. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7:
The claim is unclear because of the limitation “and selected ones of the multiple valves defining exhaust” in line 3.  The limitation is unclear because appears to suggest the exhaust actuators actuate the multiple valves when they actuate the exhaust valves.  For the sake of examination the office has assumed that the exhaust actuators actuate exhaust valves.

Regarding claim 9:
The claim recites the limitation "the cylinders" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13:
The claim is unclear because of the limitation “including multiple exhaust actuators operating in place of the multiple intake actuators during the deceleration cylinder cut-off (DCCO) mode…” in lines 1-3. This limitation appears to negate line 10-13 of claim 11 (on which this claim depends) which establishes the multiple intake actuators operating during the deceleration cylinder cut off mode.  This raises a question of what is required to infringe claim 11 and claims 13.  For the sake of examination, the office has assumed that the claim 13 limitation is in addition to the lines 10 through 13 limitations of claim 11 and does not negate the limitations of claim 11.

Regarding claim 20:
The claim recites the limitation "the cylinders" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 9,404,396 to Eppinger et al. (Eppinger).
Eppinger discloses:
Regarding claim 1:
An automobile vehicle overhead camshaft system (figure 1), comprising: 
multiple camshafts (10) individually having multiple sliding camshaft barrels (13 and 14, 17 and 18); 
opposed ends of the camshaft barrels individually having a zero- lift lobe (28, 29, 30, 31, 32, 33, 34, 35); 
multiple intake valves (intake valves associated with cams 28-31; column 4, lines 5-6) operated by a first one of the camshafts (10) and multiple exhaust valves (exhaust valves associated with cams 32-35; column 6, lines 1-5) operated by a second one of the camshafts (11); and 
multiple actuators (55, 56, 60, 61) operating during a deceleration cylinder cut- off (DCCO) mode (cylinder deactivation mode where the intake and exhaust camshafts and valves are switched to the cylinder deactivation mode; column 7, lines 50-53; column 7, lines 55-column 8, line 26) to slidably displace the camshaft barrels to position the zero-lift lobe (28, 29, 30, 31, 32, 33, 34, 35) of predetermined ones of the multiple sliding camshaft barrels (13 and 14, 17 and 18) into contact with at least one of: all of the intake valves; or all of the exhaust valves (based on the language of the claim, “all of the intake valves” refers to the “multiple intake valves” described above which have been identified as all of the intake valves associated with cams 28-31 and all of the exhaust valves associated with cams 32-25 which are all deactivated/put in the zero-lift mode according to column 7, lines 50-53 and column 7, lines 55-column 8, line 26).  

Regarding claim 2:
The automobile vehicle overhead camshaft system of claim 1, wherein the opposed ends of the camshaft barrel include a low-lift lobe (intake low lift lobe include 20, 21, 22, 23 and exhaust low lift lobe includes 24, 25, 26, 27) positioned proximate to the zero-lift lobe (28, 29, 30, 31, 32, 33, 34, 35).  

Regarding claim 3:
The automobile vehicle overhead camshaft system of claim 2, wherein the opposed ends of the camshaft barrel include a high-lift lobe (36 and 37 high relative to 44 and 45) positioned proximate to the low-lift lobe (proximate/near lobes 20, 21, 22, 23).  

Regarding claim 4:
The automobile vehicle overhead camshaft system of claim 3, wherein the high-lift lobe (36 and 37) is positioned oppositely (36 and 37 and on the opposite side of 20 and 21 from 28 and 39) about the low-lift lobe (lobes 20, 21, 22, 23) with respect to the zero-lift lobe (28, 29).  

Regarding claim 5:
The automobile vehicle overhead camshaft system of claim 1, further including multiple cylinders (cylinders associated with cams 28, 29, 30, 31, 32, 33, 34, 35) of an engine (“four cylinder engine” column 3, lines 34-35), wherein in the DCCO mode (deactivation mode), all of the cylinders (all cylinders associated with cams 28, 29, 30, 31, 32, 33, 34, 35) are deactivated having a fuel supply (“the respective cylinder is not filled with a fuel/air mixture” column 4, lines 46-47; “"Cylinder deactivation" is in particular to be understood such that at least one cylinder of the internal combustion engine is deactivated during operation while at least one other cylinder of the internal combustion engine is still fueled”, column 2, lines 7-11 which indicates that the deactivated cylinders are not fueled) to the cylinders shut off.  

Regarding claim 6:
The automobile vehicle overhead camshaft system of claim 5, wherein in the DCCO mode (deactivation mode), intake actuators (55 and 56) of the multiple actuators (55, 56, 60, 61) shift the camshaft barrels (13 and 14) and selected ones of the intake valves (valves associated with 28, 29, 30, 31) contact the zero-lift lobe (28, 29, 30, 31) of the camshaft barrels thereby providing zero-lift (column 4, lines 32-35), blocking air flow through the cylinders.  

Regarding claim 7:
The automobile vehicle overhead camshaft system of claim 5, wherein in the DCCO mode exhaust actuators (deactivation mode of the exhaust actuators 60 and 61, column 8, lines 11-26) of the multiple actuators (55, 56, 60, 61) shift the camshaft barrels (17 and 18) and selected ones of the multiple valves (valves associated with 32, 33, 34, 35) defining exhaust valves contact the zero-lift lobe (32, 33, 34, 35) of the camshaft barrels thereby providing zero- lift (column 6, lines 28-31), blocking air flow through the cylinders.  

Regarding claim 8:
The automobile vehicle overhead camshaft system of claim 1, wherein the multiple actuators (55, 56, 60, 61) operate during the deceleration cylinder cut-off (DCCO) mode (deactivation mode) slidably to displace the camshaft barrels (13, 14, 17 and 18) to position the zero-lift lobe (28, 29, 30, 31, 32, 33, 34 and 35) of predetermined ones of the multiple sliding camshaft barrels (13, 14, 17 and 18) into contact with all of the intake valves and all of the exhaust valves (all of the intake valves associated with cams 28-31 and all of the exhaust valves associated with cams 32-25 which are all deactivated/put in the zero-lift mode according to column 7, lines 50-53 and column 7, lines 55-column 8, line 26).  

Regarding claim 9:
The automobile vehicle overhead camshaft system of claim 1, wherein in an initial period, all of the cylinders are provided with fuel defining a steady-state operation of an engine (normal operating state column 7, line 67-column 8 line 4), and during a second period fuel is cut-off on a cylinder-by-cylinder basis (inherent since cylinders are shut off (including shutting off fuel) at their proper timing making it a cylinder-by-cylinder basis) until a zero cylinder fueling condition is present initiating the DCCO mode  (“the respective cylinder is not filled with a fuel/air mixture” column 4, lines 46-47; “"Cylinder deactivation" is in particular to be understood such that at least one cylinder of the internal combustion engine is deactivated during operation while at least one other cylinder of the internal combustion engine is still fueled”, column 2, lines 7-11 which indicates that the deactivated cylinders are not fueled).  

Regarding claim 11:
An overhead camshaft system (figure 1), comprising: 
an internal combustion engine (“four cylinder engine” column 3, lines 34-35) of an automobile vehicle (“motor vehicle valve train”, column 7, line 20) having multiple cylinders; 
multiple camshafts (10 and 11) including an intake camshaft (10) and an exhaust camshaft (11), the multiple camshafts (10 and 11) individually having multiple sliding camshaft barrels (13 and 14, 17 and 18); 
opposed ends (ends of 13, 14, 17 and 18) of the camshaft barrels individually having a zero- lift lobe (28, 29, 30, 31, 32, 33, 34, 35); 
multiple intake valves (intake valves associated with cams 28-31; column 4, lines 5-6) operated by the intake camshaft; and 
multiple intake actuators (55, 56) operating during a deceleration cylinder cut-off (DCCO) mode  (cylinder deactivation mode where the intake and exhaust camshafts and valves are switched to the cylinder deactivation mode; column 7, lines 50-53; column 7, lines 55-column 8, line 26) to slidably displace the camshaft barrels of the intake camshaft to position the zero-lift lobe (28, 29, 30, 31, 32, 33, 34, 35) of the multiple sliding camshaft barrels (13 and 14, 17 and 18) of the intake camshaft into contact with all of the intake valves (based on the language of the claim, “all of the intake valves” refers to the “multiple intake valves” described above which have been identified as all of the intake valves associated with cams 28-31 and all of the exhaust valves associated with cams 32-25 which are all deactivated/put in the zero-lift mode according to column 7, lines 50-53 and column 7, lines 55-column 8, line 26).  

Regarding claim 12:
The overhead camshaft system of claim 11, including multiple exhaust valves (exhaust valves associated with cams 32-35; column 6, lines 1-5) operated by the exhaust camshaft (11).  

Regarding claim 13:
The overhead camshaft system of claim 12, including multiple exhaust actuators (deactivation mode of the exhaust actuators 60 and 61, column 8, lines 11-26) operating in place of the multiple intake actuators  during the deceleration cylinder cut-off (DCCO) mode (deactivation mode) to slidably displace the camshaft barrels (17 and 18) of the exhaust camshaft (11) to position the zero-lift lobe (32, 33, 34, 35) of the multiple sliding camshaft barrels (17 and 18) of the exhaust camshaft into contact with all of the exhaust valves (valves associated with 32, 33, 34, 35).  

Regarding claim 14:
The overhead camshaft system of claim 12, including multiple exhaust actuators (deactivation mode of the exhaust actuators 60 and 61, column 8, lines 11-26) operating in addition to the multiple intake actuators (55 and 56) during the deceleration cylinder cut-off (DCCO) mode (deactivation mode) to slidably displace the camshaft 17 and 18) of the exhaust camshaft (11) to position the zero-lift lobe (32, 33, 34, 35) of the multiple sliding camshaft barrels (17 and 18) of the exhaust camshaft (11) into contact with all of the exhaust valves (valves associated with 32, 33, 34, 35) simultaneously with the zero-lift lobe (28, 29, 30, 31) of the multiple sliding camshaft barrels (13 and 14) of the intake camshaft being in contact with all of the intake valves  (all of the intake valves associated with cams 28-31 and all of the exhaust valves associated with cams 32-25 which are all deactivated/put in the zero-lift mode according to column 7, lines 50-53 and column 7, lines 55-column 8, line 26).  

Regarding claim 15:
The overhead camshaft system of claim 11, wherein in an initial period, all of the cylinders are provided with fuel defining a steady-state operation of the internal combustion engine (normal operating state column 7, line 67-column 8 line 4).  

Regarding claim 16:
The overhead camshaft system of claim 15, wherein during a second period fuel is cut-off on a cylinder-by-cylinder basis until a zero cylinder fueling condition is present (“the respective cylinder is not filled with a fuel/air mixture” column 4, lines 46-47; “"Cylinder deactivation" is in particular to be understood such that at least one cylinder of the internal combustion engine is deactivated during operation while at least one other cylinder of the internal combustion engine is still fueled”, column 2, lines 7-11 which indicates that the deactivated cylinders are not fueled) initiating the DCCO mode (deactivation mode).  

Regarding claim 18:
A method for achieving complete cylinder deactivation (figure 1) using an overhead camshaft system of an automobile vehicle (“four cylinder engine” column 3, lines 34-35), comprising: 
slidably mounting camshaft barrels (13 and 14, 17 and 18) on multiple camshafts (10; see figure 1 where cam barrels 13, 14, 17 and 18 on camshaft 10); 
positioning a zero-lift lobe (28, 29, 30, 31, 32, 33, 34, 35) at opposed ends (ends of 13, 14, 17 and 18) of the camshaft barrels (13 and 14, 17 and 18); 
connecting multiple intake valves (intake valves associated with cams 28-31; column 4, lines 5-6) for operation by a first one of the camshafts (10) and multiple exhaust valves (exhaust valves associated with cams 32-35; column 6, lines 1-5) for operation by a second one (11) of the camshafts; and 
programming multiple actuators (55, 56, 60, 61) to operate during a deceleration cylinder cut-off (DCCO) mode (deactivation mode) to slidably displace the camshaft barrels to position the zero-lift lobe (28, 29, 30, 31, 32, 33, 34, 35) of predetermined ones of the multiple sliding camshaft barrels (13 and 14, 17 and 18) into contact with at least one of: all of the intake valves; or all of the exhaust valves (based on the language of the claim, “all of the intake valves” refers to the “multiple intake valves” described above which have been identified as all of the intake valves associated with cams 28-31 and all of the exhaust valves associated with cams 32-25 which are all deactivated/put in the zero-lift mode according to column 7, lines 50-53 and column 7, lines 55-column 8, line 26).  

Regarding claim 19:
The method for achieving complete cylinder deactivation using the overhead camshaft system of the automobile vehicle of claim 18, further including: positioning a low-lift lobe (intake low lift lobe include 20, 21, 22, 23 and exhaust low lift lobe includes 24, 25, 26, 27) at the opposed ends of the camshaft barrel proximate (see figure 1 which shows the low-lift lobes next to the zero-lift lobes) to the zero-lift lobe (28, 29, 30, 31, 32, 33, 34, 35); and locating a high-lift lobe (36 and 37) at the opposed ends of the camshaft barrel (12) proximate to the low-lift lobe (proximate/near lobes 20, 21, 22, 23).  

Regarding claim 20:
The method for achieving complete cylinder deactivation using the overhead camshaft system of the automobile vehicle of claim 18, further including to initiate the DCCO mode deactivating cylinders (cylinder deactivation mode) of a multiple cylinder engine by shutting off a fuel supply to all the cylinders (“the respective cylinder is not filled with a fuel/air mixture” column 4, lines 46-47; “"Cylinder deactivation" is in particular to be understood such that at least one cylinder of the internal combustion engine is deactivated during operation while at least one other cylinder of the internal combustion engine is still fueled”, column 2, lines 7-11 which indicates that the deactivated cylinders are not fueled).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppinger as applied to claims 1 and 17 above, and further in view of US patent application publication number 2017/0356375 to Glugla.
Regarding claim 10:
Eppinger fails to disclose:
The automobile vehicle overhead camshaft system of claim 1, wherein during the DCCO mode air leakage into an engine manifold occurs generating an engine manifold pressure, wherein to reduce the engine manifold pressure at the end of the DCCO mode a throttle is closed.  
Glugla teaches:
	A system for improving cylinder deactivation including closing a throttle valve before the intake valves are closed in order to reduce the intake manifold pressure (¶0426) during cylinder deactivation. 
Glugla, ¶00426).
Regarding claim 17:
Eppinger fails to disclose:
The overhead camshaft system of claim 11, further including a throttle closed to reduce an engine manifold pressure at an end of the DCCO mode.  
Glugla teaches:
	A system for improving cylinder deactivation including closing a throttle valve before the intake valves are closed in order to reduce the intake manifold pressure (¶0426) during cylinder deactivation. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eppinger to include a throttle valve and to close it before the intake valves during deactivation of the valve as taught by Glugla in order to reduce intake manifold pressure (Glugla, ¶00426).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: German patent document DE 102007027979 to Schramm (see the intake and exhaust camshafts (1 and 2) with cam barrels (17)), US patent number 8,596,238 to Werler et al. (see the cam barrel 9 with the high, low and zero lobes (9c, 9b and 9a)), German patent document DE 102013210487 to Nendel (see intake and exhaust camshafts (2 and 3) with cam barrels 10-15) and German patent document DE 102013010330 to Hermann (see the intake and exhaust camshafts 16 and 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746